          Case 1:19-cv-00155-JEB Document 40 Filed 03/25/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 BABAR JAVED BUTT,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
         v.                                        )        Civil Action No. 19-0155 (JEB)
                                                   )
 U.S. DEPARTMENT OF STATE, et al.,                 )
                                                   )
                 Defendants.                       )
                                                   )

                    DEFENDANTS’ MOTION TO STAY PROCEEDINGS

        Defendants hereby move for an order staying proceedings in this case due to COVID-19

related cessation of operations by the U.S. Department of State (“State”) and Federal Bureau of

Investigation (“FBI”) sections that handle Freedom of Information Act (“FOIA”) and Privacy Act

litigation cases nationwide. In support of this motion, Defendants submit the attached declarations

of Michael G. Seidel, Assistant Section Chief of RIDS, Information Management Division at the

FBI and Eric F. Stein, Director of the Office of Information Programs and Services (“IPS”) at

State. The meet and confer requirements of Local Civil Rule 7(m) do not apply here because

Plaintiff is an incarcerated party.

        In response to the COVID-19 pandemic, the FBI and State have been implementing

guidelines issues by the Office of Personnel Management and Office of Management and Budget

to protect their employees and communities during this national emergency. Decl. Michael G.

Seidel (“Seidel Decl.”) ¶¶ 5-6; Decl. Eric F. Stein (“Stein Decl.”) ¶¶ 5-9. At the FBI, telework is

not available for RIDS employees handling the agency’s FOIA matters because the systems on

which they work are located on the FBI’s secret-level classified enclave. Seidel Decl. ¶ 7. Most

FOIA-related searches and processing are located on the secret enclave, and classification reviews
          Case 1:19-cv-00155-JEB Document 40 Filed 03/25/20 Page 2 of 4



that are necessary before records are processed are work that must be completed in the office. Id.

       The FBI has designated RIDS employees not mission-critical and sent these employees

home beginning March 17, 2020. Id. ¶ 8. As of March 17, 2020, no further agency productions of

records pursuant to FOIA will be made.         Id.   Additionally, RIDS staff members who are

responsible for drafting Vaughn declarations and indices have been designated as not mission-

critical and were sent home. Id.

       State’s IPS employs retired Foreign Service Officers (“REAs”) to review and process

documents in response to FOIA requests, and the REAs are an indispensable part of the FOIA

litigation process. Stein Decl. ¶¶ 10-11. At this time, REAs are no longer able to access their

offices for two reasons. First, the processing of FOIA cases is not deemed a mission-critical

function. Id. ¶ 12. Second, since the REAs are retired Foreign Service Officers, many of them are

within the age groups identified by the Centers for Disease Control as being at higher risk for

serious illness from COVID-19. Id. Consequently, State has paused the scheduling of all REAs

working in the department’s offices effective March 19, 2020. Id.

       Although REAs are telework eligible, very few REAs are telework-ready at this time. Id.

¶ 13. Furthermore, even if the REAs were telework ready, they would be unable to advance any

work on this case because potentially responsive documents reside in a document review system

that is operated exclusively on a classified computer network that cannot be accessed via telework

or offsite. Id. ¶¶ 13-15. Although State is in the process of transferring cases to a new document

review platform, cases that are currently in the original system, like this case, will continue to be

processed on a classified network after the transfer. Id. ¶¶ 15-17.

       This litigation is impacted by the measures that the FBI and State have undertaken to

protect the community from COVID-19. As explained above, the FBI and State cannot proceed



                                                 2
          Case 1:19-cv-00155-JEB Document 40 Filed 03/25/20 Page 3 of 4



with processing and producing documents until FOIA personnel are able to return to work after

the COVID-19 pandemic resolves. See id. ¶ 20; Seidel Decl. ¶ 8. Although RIDS currently

anticipates that staff will return to work on March 30, 2020, the situation “remains fluid and will

be regularly re-assessed as circumstances change.” Seidel Decl. ¶ 8.

       WHEREFORE, in light of these unique and unprecedented circumstances, Defendants ask

that the Court stay these proceedings until further order of this Court. Defendants propose that

they file a status report by April 24, 2020, and continuing every thirty (30) days thereafter, advising

the Court whether the agencies have resumed operations and, if so, proposing a schedule to resume

processing and productions. A proposed order accompanies this motion.

Dated: March 25, 2020                  Respectfully submitted,

                                       TIMOTHY J. SHEA, DC Bar #437437
                                       United States Attorney

                                       DANIEL F. VAN HORN, DC Bar #924092
                                       Chief, Civil Division

                               By:     /s/ Robert A. Caplen
                                       ROBERT A. CAPLEN, DC Bar #501480
                                       Assistant United States Attorney
                                       U.S. Attorney’s Office, Civil Division
                                       555 4th Street, N.W.
                                       Washington, DC 20530
                                       (202) 252-2523
                                       robert.caplen@usdoj.gov




                                                  3
         Case 1:19-cv-00155-JEB Document 40 Filed 03/25/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that service of the foregoing Defendants’ Motion to Stay

Proceedings and a proposed Order has been made by mailing copies thereof to:

Babar Javed Butt
A # 208299802
1800 Ridgemar Drive
Cleburne, TX 76031

on this 25th day of March, 2020.



                                   /s/ Robert A. Caplen
                                   ROBERT A. CAPLEN, DC Bar #501480
                                   Assistant United States Attorney
                                   U.S. Attorney’s Office, Civil Division
                                   555 4th Street, N.W.
                                   Washington, DC 20530
                                   (202) 252-2523
                                   robert.caplen@usdoj.gov
